Case 2:20-cv-05027-CBM-AS Document 60-1 Filed 04/13/21 Pagelof9 Page ID#:1

Co CO 4 DB A FSF WY WL

10
a
12
13

15
16
17
18
19
20
21
22
ao
24
25
26
27
28

Cynthia Anderson Barker SBN 75764
3435 Wilshire Blvd., Suite 2910

Los Angeles, CA 90010

t. 213 381-3246 f. 213 381-3246

e. cablaw@hotmail.com

Paul Hoffman, SBN 71244
Michael Seplow SBN 150183
Aidan McGlaze SBN 277270
John Washington SBN 315991
SCHONBRUN, SEPLOW, HARRIS,
HOFFMAN & ZELDES LLP

11543 W. Olympic Blvd.

Los Angeles, California 90064-1508
t. 310 396-0731; f. 310 399-7040
e. hoffpaul@aol.com

e. mseplow@sshhzlaw.com

e. amcglaze@sshhzlaw.com

e. jwashington@sshhlaw.com

Attorneys for Plaintiffs
Additional Counsel on Next Page

Barrett S. Litt, SBN 45527

Lindsay Battles SBN 262862
KAYE, MCLANE, BEDNARSKI & LITT
975 E. Green Street

Pasadena, California 91106

t. 626 844-7660 f. 626 844-7670

e. blitt@kmbllaw.com

e. lbattles@kmbllaw.com

Pedram Esfandiary SBN 312569

e. pesfandiary@baumhedlundlaw.com
Monique Alarcon SBN 311650

e. malarcon@baumhedlundlaw.com
Bijan Esfandiari SBN 223216

e. besfandiari@baumhedlundlaw.com
R. Brent Wisner SBN 276023

e. rbwisner@baumhedlundlaw.com
BAUM, HEDLUND, ARISTEI &
GOLDMAN, P.C.

10940 Wilshire Blvd., 17th Floor

Los Angeles, CA 90024

t. 310 207-3233 f. 310 820-7444

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

BLACK LIVES MATTER LOS
ANGELES, CANGRESS (DBA LA
CAN), STEVEN ROE, NELSON
LOPEZ, TINA CRNKO, JONATHAN
MAYORCA, ABIGAIL RODAS,
KRYSTLE HARTFIELD, NADIA
KHAN, CLARA ARANOVICH,
ALEXANDER STAMM, MAJA
KAZIM, ALICIA BARRERA-
TRUJILO, SHANNON LEE MOORE,
DEVON YOUNG, LINUS SHENTU,
individually and on behalf of a class of
similarly situated persons,

PLAINTIFFS,
Vv.

CITY OF LOS ANGELES, a
municipal entity, CHIEF MICHEL
MOORE, and DoEs 1-10 inclusive,

DEFENDANTS.

Case No.: 2:20-cv-05027 CBM-AS

DECLARATION OF ROGER
CLARK IN SUPPORT OF
PLAINTIFFS’ APPLICATION
FOR A TEMPORARY
RESTRAINING ORDER AND
PRELIMINARY INJUNCION

 

 

 

 

DECLARATION OF ROGER CLARK

 

268
oO Oo SY DBD A BR Ww Me

Bo Mw WY NN NY NY NN NOR OO ROO Re RE RPO SEO SEO Ell
ao sa DB ww SP WY NY YF CO VY TP A DTD FSF WY NY FF OS

He 2:20-cv-05027-CBM-AS Document 60-1 Filed 04/13/21 Page 20f9 Page ID #:1269

Carol A. Sobel, SBN 84483 Jorge Gonzalez SBN 100799
Katherine Robinson SBN 323470 A PROFESSIONAL CORPORATION
Weston Rowland SBN 327599 2485 Huntington Dr., Ste. 238

LAW OFFICE OF CAROL A. SOBEL SAN MARINO, CA 91108-2622
11548 26th Street, #552
t. 626 328-3081
Santa Monica, CA 90401 e. jgonzalezlawoffice@gmail.com
t. 310 393-3055
e. carolsobel@aol.com
e. klrobinsonlaw@gmail.com
e. rowland.weston@gmail.com Olu Orange SBN 213653

Orange Law Offices

3435 Wilshire BLvd., Ste. 2910

Colleen Flynn, SBN 234281 Los ANGELES, CA. 90010-2015
LAW OFFICE OF COLLEEN FLYNN T. 213 736-9900

3435 Wilshire Blvd., Suite 2910 f. 213 417-8800

Los Angeles, CA 90010 e. 0.orange@orangelawoffices.com

t. 213 252-9444
r. 213 252-0091
e. cflynn@yahoo.com

Matthew Strugar, SBN 232951

LAW OFFICE OF MATTHEW STRUGAR
3435 Wilshire Blvd., Suite 2910
Los pupae CA 90039

t. 323 656-2299

e. matthewstrugar@gmail.com

DECLARATION OF ROGER CLARK pil

 

 

 
Case 2:20-cv-05027-CBM-AS Document 60-1 Filed 04/13/21 Page3of9 Page ID#:1

Co Oo TDD eH Ee HR He

i) bo to bho bo bo bho bo No _ — — — — — — — a —
lee] ~l nN un a Go No — eS \O oO ~] aN LA & eS) N e >

 

 

DECLARATION OF ROGER A. CLARK

I, Roger A. Clark, declare as follows:

l. I am a police practices expert specializing in the procedures used by
the police, proper police tactics. I have appeared as a police practices expert in
over 1,000 cases throughout the United States, in both federal and state courts.

2 I have been retained by counsel for Plaintiffs. I am making this
declaration in support of Plaintiffs’ Renewed Application for a Temporary
Restraining Order and for a Preliminary Injunction. The facts and opinions set
forth in this Declaration are true and of my own personal knowledge or are based
on information typically relied upon by experts in this area. If called as a witness,
I could and would testify competently under oath as to the facts and opinions set
forth herein.

Background and Qualifications

a. Iam a police practices expert specializing in the procedures used by
the police, proper police tactics. I have appeared as a police practices expert in
over 1,000 cases throughout the United States, in both federal and state courts.

4. My opinions are based in part on my training, professional experience
and education. I am a twenty-seven year veteran of the Los Angeles County
Sheriff's Department (LASD). I was hired on December 1, 1965, and I retired from
active service on March 31, 1993. My career included six years at the rank of
Deputy Sheriff, six years as a Sergeant, and fifteen years as a Lieutenant. I retired
holding a California Peace Officer Standards and Training (POST) Advanced
Certificate, and I am a graduate of the POST Command College (class #5, 1988).
The POST Command College was a Masters level two-year course of study
requiring a thesis, in Police Administration, with the diploma awarded by the
California Department of Justice (and not the California University system).

POST was established by the Legislature in 1959 to set minimum selection and

training standards for California law enforcement.

DECLARATION OF ROGER CLARK
I

 

270
Cal

a Ge bo

Oo fo ss HA

10
11
12
13
14
[5
16

18
19
20
21
22
23
24
25
26
ai
28

k

 

 

@ 2:20-cv-05027-CBM-AS Document 60-1 Filed 04/13/21 Page4of9 Page ID#:4

5. During my career, I was trained as a line officer regarding crowd and
riot tactics and used that training when I was deployed as a line officer during the
August 1970 riot in East Los Angeles and subsequent smaller disturbances that
followed - both as a Deputy and as a Sergeant. As a Sergeant, I was assigned as
one of four Sergeants to staff the newly created Los Angeles County Sheriff's
(LASD) Emergency Operations Bureau (EOB). This was a four-year assignment
from February 1, 1974 to April 1, 1978. The EOB was tasked by state law to
develop and train all necessary procedures regarding natural disasters and civil
disorders that might occur in Los Angeles County. Accordingly, I wrote and
trained on personnel planning for such events and was tasked with training
department personnel (including command staff) on procedures to manage such
events. This included the development and staffing of the newly established LASD
Emergency Operations Center (EOC) and Field Command Post (FCP). I used this
expertise during significant events that included my command responsibilities
during the Rose Parades, and as a commander of a platoon during the Rodney King
Riots of April and May of 1992. During the 1984 Olympics held in Los Angeles, I
was assigned and served as the Department’s Intelligence Officer at the Los
Angeles Olympics Emergency Operations.

6. During my assignment as the Administrative Lieutenant of the
Department’s Reserve Forces Bureau, from 1984 to 1987, I supervised the training
of cadets at our Reserve Training Academy. They were taught, inter alia, proper
apprehension procedures. Among other topics, I lectured the Reserve Academy on
the POST syllabus: “The Legal and Moral Use of Force and Firearms.”

T. During the last five and one half years of my career, I commanded a
specialized unit known as the North Regional Surveillance and Apprehension
Team (N.O.R.S.A.T.), which was created to investigate, locate, observe and arrest
major (career) criminals. I held this position until my retirement from the

Department on March 31, 1993.

DECLARATION OF ROGER CLARK
2

 

271
Cage 2:20-cv-05027-CBM-AS Document 60-1 Filed 04/13/21 Page5of9 Page ID #:1272

bo

co fo SAN DH UO Se WwW

10
11
12
13
14
A
16
17
18
19
20
21
ae
23
24
25
26
20
28

 

 

8. During the first three months of my command of N.O.R.S.A.T., the
unit had three justifiable shooting incidents. From that time, and over the next five
years of my command, N.O.R.S.A.T. established a remarkable record of more than
two thousand arrests of career criminals without a single shot fired — either by my
officers or by the suspects whom we arrested. Many of these suspects were armed
and considered to be very dangerous. Some were apprehended during the course of
their crimes and were very prone to use firearms to escape apprehension. This
record of excellence was accomplished through the use of proper tactics,
management and supervision of personnel, training in correct apprehension
methods, and adherence to the moral and ethical standards endorsed by California
POST and my Department. These methods and principles are also embraced by
every state training commission of which I am aware, as well as the national
standards established by the U.S. Department of Justice.

9. As a result of my position and record as the commanding officer of
N.O.R.S.A.T., I was assigned to author Field Operations Directive 89-3, “Tactical
Operations Involving Detective Personnel.” This order remained in force 20 years
(until September 30, 2009), and included the basic standards and considerations
with which investigative officers must comply in the event of a tactical deployment
such as the entry into a building for the purpose of an arrest and/or seizure of
evidence.

10. Additionally, since my retirement, I have provided reports and given
testimony regarding a number of alleged civil disturbances, including alleged riots
in Los Angeles, Long Beach, San Diego and Davis, California. Some relevant
Ninth Circuit cases in which my expert testimony was admitted include Nelson v.
City of Davis, 685 F.3d 867 (9th Cir. 2012) (involving pepperball projectiles at a
mass gathering); and Young v. Cty. of Los Angeles, 655 F.3d 1156 (9th Cir. 2011)
(involving baton strikes and pepper spray).

DECLARATION OF ROGER CLARK
3

 
Case 2:20-cv-05027-CBM-AS Document 60-1 Filed 04/13/21 Page 6éof9 Page ID #:1273

1 Materials Reviewed

2 11. In forming my opinions in this matter, I have based my opinions on
3 ||the Report by Independent Counsel, Gerald Chaleff, of the [Los Angeles] Police
4 || Department Response to Protests in May/June 2020 (the “Chaleff Report”), the

allegations and contents in Plaintiffs’ First Amended complaint, and POST and
LAPD training and standards documents.
LAPD’s Use of Munitions Against Protestors
12. Police officers nationwide, including the LAPD, are trained that they

oOo CO sS DH tA

may not use force, particularly kinetic projectiles, against protestors unless there

10 |) was an objectively reasonable basis for the use of force against that particular

11 |/individual. Indeed, LAPD’s own policy states: “There are no exceptions to the

12 || Department’s Use of Force Policy for crowd control situations. Officers may use
13 || only that force which is objectively reasonable.” See LAPD Use of Force Tactics
14 || Directive No.11-June 2011. All persons are not subject to indiscriminate police

15 || force by simply being present at the scene, particularly at a scene where First

16 || Amendment rights are being exercised. Law enforcement officers are trained that
17 ||they may only use force against persons pursuant to their lawful authority.

18 || However, there have been several reports indicating that LAPD officers

19 || deliberately inflicted significant indiscriminate force on the many persons in the

20 || crowd, seriously injuring many of them. Such use of indiscriminate force is

21 |}unlawful and contrary to proper police training and practices.

22 13. LAPD officers are generally trained and aware that kinetic projectile
23 ||are serious and potentially lethal uses of force. LAPD officers’ use of force

24 || directive ostensibly instructs them that the use of such weapons is only permissible
25 || when an officer “reasonably believes that a suspect or subject is violently resisting
26 |/arrest or poses an immediate threat of violence or physical harm.” See LAPD Use
27 ||of Force Tactics Directive No. 17-July 2018.

28

DECLARATION OF ROGER CLARK

: i

 

 

 
Ca

he ao bo

co SF 4S DH

10
ll
12
13
14
15
16
17
18
i?
20
21
22
23
24
a0
26
ae
28

 

 

e 2:20-cv-05027-CBM-AS Document 60-1 Filed 04/13/21 Page 7 of9 Page ID #:1274

14. Even where firing kinetic impact projectiles would be appropriate,
officers are trained to only use them by aiming for contact below the knee,
avoiding striking body organs such as kidneys and spleen, causing a heart
arrythmia by chest strikes or causing potential brain injury with shots to the head
and neck, and even then to avoid direct contact with persons by first hitting the
ground near their feet.

L5. An appropriately-trained police officer acting in a reasonable manner
would not indiscriminately fire a potentially lethal projectile into a crowd, or
toward persons that are not engaged in conduct which could accurately be
construed as posing a danger to themselves, the officer or the general public. This
runs contrary to police officers’ general trainings and relevant caselaw (as taught to
all officers).

16. The Chaleff Report underscores this. As it also states “[b]ecause the
40mm round is target specific, it cannot be used to disperse a crowd.” Chaleff
Report at 42. (emphasis added).

17. Nonetheless, the Chaleff Report also found that the majority of
reported injuries were sustained by persons in crowds, and that officers quickly
fired 40 mm rounds at distant targets. Chaleff Report at 61. As the report
indicates, the LAPD expended a great deal of less lethal rounds during the protests.
E..g. Chaleff Report at 43.

18. Even before the appropriate usage of impact projectiles, which these
were not for the several reasons addressed above, Officers would be required to
provide adequate warning before deploying such force where it would be at all
feasible to do so.

19. The deployment of the uses of impact projectiles — even where they
are proper — risks escalating situations and enraging crowds. Officers are trained
about this. Additionally, Officers are trained under POST Learning Domain # 24,

“Handling Disputes/Crowd Control” that “In a crowd management situation, law

DECLARATION OF ROGER CLARK
5

 
Ca

oO fo Yt DO UO SF WY He

w NH BH BV BD BR KR BR NR
oo sa HR A fF WO NY KH OF YO wo HST DB HH SP WH NY KF BS

LY

5

 

 

@ 2:20-cv-05027-CBM-AS Document 60-1 Filed 04/13/21 Page 8of9 Page ID #:1275

enforcement presence is a preventive measure and should remain low profile. The
presence of uniformed officers who display a command presence is often an
adequate deterrent to unlawful activities. It is preferable for the crowd to remain
focused on the event itself rather than on officer actions at the event.” Officers are
also trained that “[aJn otherwise peaceful group can become enraged by
inappropriate officer conduct ....”” The LAPD’s Use of Force — Tactics Directive
also holds that even where appropriate, “Crowd dispersal strategies should only be
used when immediate action is necessary to stop violence and/or property damage
and/or sufficient resources are not present to ensure public safety.”

20. The indiscriminate — and targeted — uses of impact projectiles against
non-violent protesters as depicted in the complaint are clearly unlawful and are
contrary to state and nationwide standards and training for police officers. Such
tactics are dangerous and counterproductive. Reasonable, properly trained officers
should and would have known this.

21. The Chaleff Report’s findings further underscores that there is an
absence of any adequate or reasonably specific training on the use of “less lethal”
munitions necessary to ensure peaceful protestors are not injured or killed by these
weapons. This is a serious concern and it threatens the safety of protestors. That
concern is compounded by the fact that there appears to be no or poor direction or
coordination of officers, and that even those higher-level officers who theoretically
could provide direction or co-ordination, though they do not appear to have done
so, have not even been adequately trained themselves.

22. In response to Plaintiffs’ first application for a temporary restraining
order, I understand Defendants indicated that an order enjoining the use of
projectiles would somehow be impractical, or would prevent police from using
reasonable force to effect arrests or overcome resistance in crowds. This is untrue.
Ifthe LAPD were currently enjoined from using 40mm and 37 mm projectiles in

crowd control scenarios, they would still have other several other less lethal

DECLARATION OF ROGER CLARK
6

 
Ca

oT Oo wo St DTD HO Se DR BD Oe

BR SN HO BR BR BRD RD BRD ORO OO ea ee ea es
So 7 DB On fF WwW NY KFS SCS BO DB IT HR eH FSF WY YB

Ky

 

 

@ 2:20-cv-05027-CBM-AS Document 60-1 Filed 04/13/21 Page9of9 Page ID#:1

options, including crowd control as outlined in POST Learning Domain 24 and
several other devices. These options are more than adequate for controlling a

crowd and are reasonable means for doing so.

I declare under penalty of perjury that the foregoing is true and correct.
Executed April 73 2021 at Santee, CA

 
  

Roger A. Clark.

DECLARATION OF ROGER CLARK
7

 

276
